                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            NO. 5:17-CR-401-1H

UNITED STATES OF AMERICA,                 )
                                          )
      v.                                  )                       ORDER
                                          )
MALCOLM DION FULLER,                      )
     Defendant.                           )


      This    matter     is    before    the   court        on   defendant=s         motion

to   suppress [DE #22].          Following an evidentiary hearing, United

States      Magistrate        Judge     Kimberly       A.        Swank         entered      a

memorandum      and      recommendation        (M&R)      on     October        1,      2019,

recommending defendant’s second motion to suppress be granted.

      The government filed objections to the M&R and defendant

responded     to   those       objections.         This     matter        is     ripe     for

adjudication.      Under Rule 59(b) of the Federal Rules of Criminal

Procedure, a district judge must consider de novo any portion of

the M&R to which objection is properly made.

      The government makes the following objections:

      (1)    Even assuming the Magistrate Court properly interpreted
             North Carolina law, exclusion is not an appropriate
             remedy;

      (2)    The search was           directly      related         to     purposes       of
             supervision;

      (3)    “Directly   related”         does     not       mean        reasonable       or
             particularized; and,
     (4)   The defendant had no reasonable expectation of privacy.

     As to the second, third and fourth objections, the court has

carefully reviewed the government’s arguments, the defendant’s

response, as well as other documents of record including the

transcript of the hearing on the motion to suppress.    The court

finds these objections are without merit.    Judge Swank’s M&R is

thorough and well-reasoned.   The government conceded there was no

individualized suspicion in this case whatsoever and that they

were relying solely on the special needs analysis.      The court

agrees with the analysis of the Magistrate Judge. Therefore, these

objections are without merit.

     As to the issue of exclusion of the tainted evidence, the

government notes “the fact that a Fourth Amendment violation

occurred [. . .] does not necessarily mean that the exclusionary

rule applies.” Herring v. United States, 555 U.S. 135, 144 (2009).

The government then argues that exclusion is not an appropriate

remedy in this case and that the magistrate judge did not properly

address the issue.    However, “when evidence is discovered as a

result of a Fourth Amendment violation, it is, generally speaking,

subject to suppression under the exclusionary rule.” United States

v. Gaines, 668 F.3d 170, 173 (4th Cir. 2012) citing United States

v. Andrews, 577 F.3d 231, 235 (4th Cir.2009).     Judge Swank did

address the issue, noting that the taint of the unlawful search

had not been purged, referencing the Gaines case.       Here, the

                                 2
acquisition of the evidence was contemporaneous with the illegal

search, and there is no evidence that intervening circumstances

broke the causal chain between the search and the acquisition of

the firearm.   Further, the court finds the application of the good

faith exception is not warranted in this case, for the reasons

discussed in the government’s response to objections.       Therefore,

this objection is without merit.

     A full and careful review of the M&R and other documents of

record   convinces   the   court   that   the   recommendation   of   the

magistrate judge is in accordance with the law and should be

approved.   Accordingly, the court hereby adopts the recommendation

of the magistrate judge as its own; and, for the reasons stated

therein, the defendant=s motion to suppress [DE #22] is hereby

GRANTED.

     This 20th day of November 2019.


                            __________________________________
                            Malcolm J. Howard
                            Senior United States District Judge




                                    3
